       Case 5:20-cv-00915-JKP-ESC Document 37 Filed 06/14/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ALICE SEPULVEDA,                                 §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00915-JKP
                                                 §
vs.                                              §
                                                 §
SKECHERS USA RETAIL, LLC,                        §
SKECHERS USA, INC.,                              §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court in the above-styled cause of action are Defendant’s Motion to Exclude

the Testimony of Joe Gonzalez [#18], Plaintiff’s Opposed Motion to Continue Hearing on

Defendants’ Motion to Exclude the Testimony of Joe Gonzalez [#29], and Plaintiff’s Motion for

Leave in Order to Reopen Discovery to Take the Deposition of Joe Gonzalez in Response to

Defendant’s Motion to Exclude the Testimony of Joe Gonzalez [#30]. On August 10, 2020, the

District Court referred all non-dispositive pretrial matters for resolution [#7]. The undersigned

has authority to enter this Order pursuant to 28 U.S.C. § 636(b)(1)(A).

       On June 11, 2021, the Court held a hearing on the motions, at which all parties appeared

through counsel via videoconference. At the close of the hearing, the Court issued certain

rulings, which it now memorializes with this written Order.

       Motion to Continue Hearing. Plaintiff’s motion to continue the hearing on Defendants’

Daubert motion was prompted by the diagnosis of Plaintiff with cancer and a possible need to

continue the October 2021 trial setting by the District Court. At the beginning of the hearing, the

Court asked counsel for Plaintiff whether there was any reason the Court could not proceed with




                                                1
       Case 5:20-cv-00915-JKP-ESC Document 37 Filed 06/14/21 Page 2 of 4




the Daubert hearing, and counsel for Plaintiff agreed there was none. Accordingly, the Court

orally denied the motion to continue and proceeded to the merits of the parties’ dispute.

       Defendants’ Motion to Exclude. Defendants’ motion to exclude asks the Court to issue

an order cabining the testimony of Joe Gonzalez, a treating paramedic who responded to the

scene of the injury underlying this personal-injury action. Plaintiff has designated Gonzalez as a

non-retained, testifying expert under Rule 26(a)(2)(C). Such witnesses are not required to

provide an expert report under Rule 26(a)(2)(B) and may testify as both a fact witness and also

provide expert testimony under Rule 702 of the Federal Rules of Evidence. See Fed. R. Civ. P.

26 advisory committee’s notes to 2010 amendments, at ¶ 7.

       Defendants’ motion argues that Gonzalez should not be permitted to testify as a “liability

expert” because he is not qualified to testify in the fields of engineering, premises liability,

accident reconstruction, or any similar discipline. Defendants also argue that Gonzalez should

be prohibited from testifying as a fact witness because he was not listed in the disclosure of fact

witnesses in this case, only as a non-retained expert. Finally, Defendants argue Gonzalez failed

to properly disclose his opinions.

       The Court will deny the motion. Plaintiff’s designation of Gonzalez states the following:

           Joe Gonzalez is a paramedic for Allegiance Mobile Health who treated
           Alicia Sepulveda and transported her to University Hospital. He may be
           called to testify with regard to the liability and damage issues in this
           matter. Any and all records created by him and Allegiance Mobile Health
           and kept by them in the normal course of their business are incorporated
           therein.

(Expert Desig. [#18-1] at 3.) Attached to the designation are the records created by Gonzalez

contemporaneous to the accident at issue regarding the condition of Plaintiff at the scene of the

accident and the medical response taken. (Records [#18-2].)




                                                2
       Case 5:20-cv-00915-JKP-ESC Document 37 Filed 06/14/21 Page 3 of 4




       In Plaintiff’s motion for leave to reopen discovery, Plaintiff has conceded that Gonzalez

is not a technical expert regarding accident reconstruction but rather a medically trained expert

that should be permitted to testify regarding his medical treatment, which includes what he

observed and what is contained in his records. Plaintiff further states in his motion that Gonzalez

may not be an expert on liability, but he should be permitted to testify on facts of which he is

aware that may go towards liability. During the hearing, Plaintiff reiterated this position and

stated on the record that he is not offering Gonzalez as a “liability expert,” an expert in accident

reconstruction, or an expert in premises liability, and that Gonzalez’s expert testimony will be

limited to those opinions contained in his medical records regarding his emergency response to

the scene of the accident.

       Although Defendants frame their motion as a Daubert motion, that is not the appropriate

procedural vehicle for the relief Defendants are seeking. Defendants’ motion is asking the Court

to preemptively prohibit Gonzalez from testifying on topics for which Plaintiff is not offering

Gonzalez as an expert. This prophylactic ruling is unnecessary in light of Plaintiff’s concessions,

clarifications, and representations on the record, which render Defendants’ motion to exclude

moot. Any issue that arises as to the scope of Gonzalez’s testimony at trial should be addressed

through a motion in limine and contemporaneous objections at trial.

       The Court notes that the motivation for Defendants’ motion appears to be concerns that

Gonzalez will be permitted to testify at trial as to statements made by Plaintiff about how and

why she fell that are contained in Gonzalez’s summary of the medical treatment provided.

Nothing in this Order prevents Defendants from raising any other evidentiary objections to such

testimony at trial before the District Court, such as hearsay or otherwise. But at this juncture,




                                                 3
       Case 5:20-cv-00915-JKP-ESC Document 37 Filed 06/14/21 Page 4 of 4




there is no basis for limiting Gonzalez from testifying on any topic contained in his medical

records.

       Motion to Reopen Discovery. Finally, the Court will deny Plaintiff’s motion for leave

to reopen discovery to depose Gonzalez. Discovery closed in this case on May 3, 2021. Plaintiff

has not provided the Court with good cause for modifying the Scheduling Order and reopening

discovery, even for this limited purpose. See Fed. R. Civ. P. 16(b)(4). The parties have long

been aware of Gonzalez’s medical records and Plaintiff’s intent to offer Gonzales as a non-

retained, testifying expert witness at trial, but neither party elected to depose Gonzalez within the

time set forth in the Scheduling Order.

       Thus, in accordance with the foregoing:

       IT IS HEREBY ORDERED that Defendant’s Motion to Exclude the Testimony of Joe

Gonzalez [#18] is DISMISSED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff’s Opposed Motion to Continue Hearing on

Defendants’ Motion to Exclude the Testimony of Joe Gonzalez [#29] is DENIED.

       IT IS FINALLY ORDERED that Plaintiff’s Motion for Leave in Order to Reopen

Discovery to Take the Deposition of Joe Gonzalez in Response to Defendant’s Motion to

Exclude the Testimony of Joe Gonzalez [#30] is DENIED.

       SIGNED this 14th day of June, 2021.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
